Appeals from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered June 14, 2007. The order denied the motions of defendants MVP Delivery and Logistics, Inc., Airborne, Inc., Airborne, Inc., doing business as Airborne Express, DHL International, Ltd., and DHL Worldwide Express to set aside the verdict and for dismissal of the complaint against them.
It is hereby ordered that said appeals are unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Centra, J.P., Lunn, Peradotto, Green and Pine, JJ.